Case: 20-60526     Document: 00516330709         Page: 1     Date Filed: 05/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 24, 2022
                                  No. 20-60526                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Alba Luz Medina-Reyes,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 369 362


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Alba Luz Medina-Reyes is a native and citizen of El Salvador. She
   seeks review of a Board of Immigration Appeals (BIA) decision dismissing
   her appeal from an Immigration Judge’s (IJ) order denying asylum,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60526      Document: 00516330709           Page: 2    Date Filed: 05/24/2022




                                     No. 20-60526


   withholding of removal, and relief under the Convention Against Torture
   (CAT). The petition for review is denied in part and dismissed in part.
          As relevant here, a particular social group must be made up of
   members who share a common immutable characteristic, be defined with
   particularity, and be distinct from other persons within society. See Pena
   Oseguera v. Barr, 936 F.3d 249, 251 (5th Cir. 2019). As the IJ held and as the
   BIA affirmed, the putative particular social group “Salvadoran women who
   fear violence and delinquency in their home country” is not sufficiently
   particularized nor socially distinct from other members of Salvadoran
   society. Cf. Jaco v. Garland, 24 F.4th 395, 403, 407 (5th Cir. 2021); Gonzales-
   Veliz v. Barr, 938 F.3d 219, 231–32 (5th Cir. 2019); see also Orellana-Monson
   v. Holder, 685 F.3d 511, 519 (5th Cir. 2012). Because the record does not
   compel the conclusion that Salvadoran women who fear violence and
   delinquency are distinct in Salvadoran society, and because this group is not
   sufficiently particularized, this portion of the petition for review is denied.
   See Wang v. Holder, 569 F.3d 531, 536–37 (5th Cir. 2009).
          Moreover, Medina-Reyes asks this court to remand for the BIA to
   consider her membership in a particular social group raised for the first time
   on appeal: “young, single-Salvadoran women who are forced against their
   will to enter into an involuntary form of wifehood who cannot escape their
   captors because of threat of imminent bodily harm or death.” However, this
   court lacks jurisdiction to review a particular social group presented for the
   first time on appeal. See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); see
   also Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786 (5th Cir. 2016). That
   claim is dismissed for lack of jurisdiction. Roy, 389 F.3d at 137.




                                          2
Case: 20-60526         Document: 00516330709               Page: 3      Date Filed: 05/24/2022




                                          No. 20-60526


           The IJ’s opinion 1 reflects that it fully considered all Medina-Reyes’s
   arguments and correctly determined that they did not meet the asylum, and
   therefore the withholding of removal, standard. See Orellana-Monson, 685
   F.3d at 518. Furthermore, there is insufficient evidence in the record that the
   Salvadoran government would acquiesce in Medina-Reyes’s torture. See
   Munoz-Granados v. Barr, 958 F.3d 402, 408 (5th Cir. 2020). Because the IJ’s
   denial of CAT protection is supported by substantial evidence, Medina-
   Reyes’s CAT clam is denied. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005).
           The petition for review is DENIED IN PART and DISMISSED
   IN PART.




           1
             When, as in this case, the BIA affirms the IJ without opinion, this court treats the
   IJ’s decision as the final agency determination for purposes of review. Tamara-Gomez v.
   Gonzales, 447 F.3d 343, 347 (5th Cir. 2006).




                                                 3